It appearing that between November 22, 1939, when a motion was made in this court to dismiss the appeal herein, and February 28, 1940, when the appellant died, no steps had been taken looking to the appointment of a committee, it is proper that this court at this time should decide the motion nunc pro tunc as of November 22, 1939. Ordered that the appeal be dismissed, without costs, and that the order be entered nunc pro tunc as of November 23, 1939. Hill, P. J., Bliss, Heffeman and Schenck, JJ., concur; Foster, J., taking no part.